Citation Nr: 1403016	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  11-05 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to a compensable rating for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W. Spruill, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied service connection for left ear hearing loss.  

This case also comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which continued the noncompensable rating for service-connected right ear hearing loss.  By way of history, a July 2009 rating decision granted the Veteran service connection for right ear hearing loss with an evaluation of 0 percent, effective February 2009.  In December 2010, the Veteran filed a notice of disagreement after the time limit had passed.  Therefore, the Veteran's December 2010 statement is interpreted as a new claim for an increased rating, given the fact that the Veteran's statement disputed the level of disability assigned for his right ear hearing loss.  In March 2011, the Veteran filed a timely notice of disagreement and perfected his appeal in July 2011.    

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.

The issue of entitlement to a compensable rating for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Left ear hearing loss did not manifest in service and sensorineural hearing loss did not manifest within one year thereafter, and the weight of the evidence of record is against a finding that any current left ear hearing loss disability is related to active duty service.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

(i)  Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Prior to the initial adjudication of the claim at issue herein, the RO's February 2009 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman, 19 Vet. App. at 486.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Board notes that the Veteran was afforded a VA examination in July 2009 and an addendum opinion in May 2010.  He has not indicated that he found the VA examination provided to be inadequate.  Moreover, the Board finds the VA examination and addendum opinion provided are adequate, as they are based on a complete review of the Veteran's claims file, an interview with the Veteran, and a physical examination of the Veteran, and provides sufficient rationale to make a fully informed decision.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  As such, the Board will address the merits of the Veteran's claims herein.  
(ii)  Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for certain chronic diseases, including sensorineural hearing loss, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2012).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

(iii)  Factual Background and Analysis

The Veteran contends that he is entitled to service connection for left ear hearing loss as a result of in-service noise exposure.  In statements in support of his claim, the Veteran reported that during service, he was exposed to gunfire, explosives, tanks, unmulffled vehicles, helicopter noise, and howitzer fire.  He indicated that he did not use hearing protection.       

The Veteran's service treatment records do not show complaints of or treatment for left ear hearing loss.  Moreover, at no point was the Veteran shown to have impaired hearing in his left ear during his military service.  However, the Veteran has provided competent and credible statements that he had in-service noise exposure.  Moreover, given the Veteran's military occupation as an engine powertrain repairman, the Board accepts that he was exposed to loud noise during service.  See 38 U.S.C.A. § 1154(a) (West 2002).

In January 1968, the Veteran underwent an enlistment examination.  The Veteran's hearing acuity was deemed normal on clinical examination.  Audiometric testing showed puretone thresholds, in decibels, as follows (puretone thresholds at 3000 Hz were not recorded):




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
15
LEFT
0
5
15
--
15

In January1971, the Veteran underwent a separation physical examination, including audiometric testing.  The Veteran's hearing acuity was deemed normal on clinical examination.  In a report of medical history, completed at that time, he denied a history of hearing loss.  The examination report showed puretone thresholds, in decibels, as follows (puretone thresholds at 3000 Hz were not recorded):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
--
40
LEFT
10
10
20
--
20

Evidence of record detailed that the Veteran established post-service treatment for hearing loss first documented in 2008.  VA outpatient treatment reports reveal that he has been issued hearing aids.

A December 2008 VA treatment report noted that the Veteran complained of hearing loss in both ears, right more than left, since 1968.  

A January 2009 VA treatment report documented that the Veteran complained of hearing loss and bilateral tinnitus, but denied ear pain, dizziness and sudden hearing loss.  He reported a history of military noise exposure as well as occupational noise exposure as a mechanic after separation from service.  Upon examination, the examiner noted that the Veteran's hearing was grossly within normal limits at 250 Hz through 1500 Hz, with a moderate sloping to moderately severe high frequency sensorineural hearing loss in the right ear.  In the left ear, the examiner noted that the Veteran's hearing was grossly within normal limits at 250 Hz through 1500 Hz, with a mild sloping to moderately severe high frequency sensorineural hearing loss.  Finally, the Veteran had "good" inter-test reliability and "excellent" word recognition. 

In July 2009, the Veteran underwent a VA audiology examination, including audiometric testing revealing puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
50
60
65
LEFT
20
30
35
45
50

The examiner diagnosed "sensorineural hearing loss with good inter-test reliability."  Further, the Veteran's word discrimination scores were 96% for the right ear and 98% for the left ear.  

The examiner noted that the Veteran reported a history of recreational noise exposure in civilian life as a result of hunting prior to military service.  With regard to service, the Veteran reported that he served as a wheel and tract mechanic for two tours in Vietnam and was exposed to howitzer and mortar fire.  He asserted that he used weapons, such as an M16, M50 and M60 while on guard duty and did not wear hearing protection.  Finally, the Veteran reported a history of occupational noise exposure as a result of working as a metro bus mechanic where he did not wear hearing protection.    

Based upon review of the Veteran's claims folder and current examination of the Veteran, the VA examiner opined that the Veteran's current hearing loss "was related to service noise exposure."  The examiner explained that the Veteran's service audiograms contained entrance and separation exams that revealed a threshold shift at 4000 Hz in the right ear.      

In a May 2010 addendum opinion, the VA examiner specifically addressed the etiology of the Veteran's left ear hearing loss.  The VA examiner reviewed the Veteran's claims file and opined that the Veteran's "current hearing loss in the left ear was less likely than not due to military noise exposure."  The examiner explained the basis for this conclusion, noting that the Veteran had "normal hearing in both ears upon entrance into military service in 1968, however, upon exit in 1971, the Veteran had a documented high frequency hearing loss in the right ear only."  The examiner further noted that thresholds in the left ear remained within normal limits and within 5 dB of entrance thresholds.  

In January 2011, the Veteran underwent a VA audiology examination, including audiometric testing revealing puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
50
60
70
LEFT
25
30
40
35
55
 
The VA examiner diagnosed bilateral sensorineural hearing loss.  The Veteran received a speech recognition score of 98 percent in both ears.  Finally, the Veteran exhibited excellent word understanding in both ears.  The examiner concluded that the Veteran's disability had a significant effect on his occupation, but no effect on his usual daily activities.  

In an audiogram dated August 2011, from the Hart Hearing Center, the treatment report shows that the Veteran currently has a hearing loss in both ears.  

After considering all the evidence of record under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for left ear hearing loss because the most persuasive and credible evidence of record is against a finding of continuity of symptoms since service and against a finding that there is a nexus between a current left ear hearing loss disability and an injury or disease occurring in service.  

With respect to continuity of symptomatology, the Veteran has stated that he has had difficulty with hearing since his period of active service.  The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous statements made during his service separation examination, and absence of complaints or treatment for years after service.  The Board finds it significant that the Veteran denied experiencing hearing loss upon separation from active service, and that the separation report of medical examination shows that the Veteran's hearing was normal.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  

Moreover, the post-service medical evidence does not reflect complaints or treatment related to left ear hearing loss for more than thirty years following active service.  There is a multi-year gap between discharge from active duty service (1971) and the earliest medical documentation of left ear hearing loss in a VA treatment report in 2008 (an approximate 37 year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  Accordingly, there is no evidence of continuity of symptomatology of left ear hearing loss since service discharge.  See Barr, 21 Vet. App. at 307.  Thus, service connection is not warranted under 3.303(b).      

Further, the evidence of record does not otherwise support a nexus between the Veteran's in-service noise exposure and his current left ear hearing loss.  The Veteran's contention that his current left ear hearing loss is related to in-service noise exposure cannot be considered competent evidence, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer).  As a lay person, the Veteran does not have the medical training or expertise to provide a competent opinion as to whether his current left ear hearing loss is related to in-service noise exposure.  Consequently, the Veteran's assertions do not constitute competent evidence of etiology in this case.  

In this, and in other cases, only competent evidence may be considered to support Board findings.  The Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  To that end, the Board places significant probative value on the May 2010 opinion undertaken specifically to address the etiology of the Veteran's left ear hearing loss.  The May 2010 examiner concluded that the Veteran's left ear hearing loss was not related to his active duty service.  The May 2010 examiner noted a review of the Veteran's claim file.  In addition, the examiner provided sufficient rationale to support the conclusion reached.  The Board finds the May 2010 opinion to be highly probative and outweighs the Veteran's lay opinion.  Accordingly, the Board finds that service connection for left ear hearing loss is not warranted.    

Finally, there is no evidence of hearing loss to a compensable degree within one year of separation from service.  Therefore, service connection on a presumptive basis is also not warranted.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

Service connection for left ear hearing loss is denied.  


REMAND

The Board's review of the claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claim of entitlement to a compensable rating for right ear hearing loss.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

The Veteran was last afforded a VA audiological examination in January 2011.  In his July 2011 substantive appeal, the Veteran contends that his hearing loss has increased in severity and has affected his daily life.  Moreover, in a December 2013 informal hearing presentation, the Veteran's representative reiterated the Veteran's contention that his hearing loss had increased in severity and noted that the most recent examination failed to provide a discussion of the disability's effect on the Veteran's life.
  
The Board observes that the Veteran has not been afforded a VA examination as to his service-connected right ear hearing loss in several years.  As such, the record raises a question as to the current severity of the Veteran's service-connected right ear hearing loss.  Additionally, the Veteran's representative has specifically requested that he be scheduled for an additional VA examination.  

The duty to assist does not require that a claim be remanded solely because of the passage of time.  See VAOPGCPREC 11-95.  However, in this case, due to the passage of time, the Veteran's assertions, and in fairness to the Veteran, the Board finds that additional development is warranted to determine the current severity of the Veteran's service-connected hearing loss in the right ear.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, the Board finds that a current examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Moreover, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the evaluation.  As such, upon re-examination, a VA examiner should be requested to comment on the functional effects the Veteran experiences as a result of his hearing loss, including for example in conjunction with his day-to-day activities.  

Prior to any examination, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Schedule the Veteran for a VA audiological examination to assess the current severity of his service-connected right ear hearing loss.  The claims folder, including a complete copy of this remand, must be provided to and reviewed by the examiner in conjunction with the examination.

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The examiner should specifically report the auditory thresholds in the frequencies 1000, 2000, 3000, and 4000 Hertz for the ears, bilaterally.

In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in the final report of the evaluation, such as those impacting his daily activities.  A clear rationale for all opinions should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3. After completing the requested action, the RO should readjudicate the claim for entitlement to a compensable rating for the right ear.  

4. If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


